 1   Joseph A. Kaufman, No. 228319
 2   Joshua M. Ullman, No. 309667                                   JS-6
     LEMON LAW AID, INC.
 3   117 E. Colorado Blvd., Suite 460
 4   Pasadena, CA 91105
     Telephone: 626-250-0405
 5   Facsimile: 626-768-7066
 6   joe@lemonlawaid.com
     josh@lemonlawaid.com
 7
     Shawna Melton, No: 276989
 8   MELTON LAW GROUP
 9   128 W Avenida Ramona
     San Clemente CA 92672
10
     Phone: 949-668-0580
11   Email: msandhumlg@gmail.com
12
     Attorneys for Plaintiff TONG SUN AND JASON
13   YANG
14
                     IN THE UNITED STATES DISTRICT COURT
15
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
17
     TONG SUN, an individual; JASON             Case No. 8:19-cv-00261-DOC-KES
18
     YANG, an individual,
19
                    Plaintiffs,                 ORDER STIPULATION TO
20
                                                REMAND ACTION TO STATE
21         V.
                                                COURT AND TO ARBITRATE ALL
22   BMW OF NORTH AMERICA,                      CLAIMS [10]
     LLC, IRVINE EUROCARS, LLC
23
     dba IRVINE BMW and DOES 1
24   through 10, inclusive,
25                  Defendants.
26
27
28

                                        ORDER
 1        On March 13, 2019, the Parties to the above-referenced action filed a
 2
     Stipulation to Remand Removed Action. The Court having reviewed that
 3
 4
     stipulation and good cause appearing, orders as follows:

 5        1.   The Parties' stipulation is approved;
 6
          2.   Central District of California case number 8:19-cv-00261-DOC-KES
 7
 8             styled TONG SUN and JASON YANG v. BMW OF NORTH

'9             AMERICA, LLC, et al is hereby remanded to Superior Court of the State
10
               of California, for the County of Orange.
11
12
13
14
     IT IS SO ORDERED.

15
            March 13, 2019
     DATE: -------
16
                                         DAVID O. CARTER
17                                       UNITED STATES DISTICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                        ORDER
